IN THE SUPREME COURT OF TEXAS
                                           444444444444
                                             NO. 17-1048
                                           444444444444

                                     OSCAR ORTIZ, PETITIONER,
                                                   v.


                               STATE FARM LLOYDS, RESPONDENT
              4444444444444444444444444444444444444444444444444444
                                ON PETITION FOR REVIEW FROM THE
                       COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS
              4444444444444444444444444444444444444444444444444444


       CHIEF JUSTICE HECHT, joined by JUSTICE BROWN and JUSTICE BLACKLOCK, concurring in
part and dissenting in part.


       I join Parts I, II, III-A, III-B, and III-C of the Court’s opinion. For the reasons I explain today

in dissent from the Court’s opinion in Barbara Technologies Corp. v. State Farm Lloyds,1 I dissent

from Part III-D and from the Court’s judgment insofar as it does not affirm the court of appeals’

judgment in full.




                                                Nathan L. Hecht
                                                Chief Justice

Opinion delivered: June 28, 2019




       1
           ___ S.W.3d ___ (Tex. 2019).